                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

 JASON JONES,

                         Plaintiff,

         v.                                               CAUSE NO. 3:19-CV-778 DRL-MGG

 WEXFORD MEDICAL SERVICES et al.,

                         Defendants.

                                       OPINION AND ORDER

        Jason Jones, a prisoner without a lawyer, filed a motion for preliminary injunction. Although

Mr. Jones did not file a complaint, the court will construe the allegations contained within the motion

as constituting one, and the clerk will be directed to separately docket a copy of the motion (ECF 2)

as a complaint. A filing by an unrepresented party “is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted).

Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review the merits of a prisoner complaint

and dismiss it if the action is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune from such relief.

        Mr. Jones, currently housed at the Westville Correctional Facility, alleges that he suffers from

Avascular Necrosisdx—a condition that he says causes the bones and muscles around his hips to

slowly wear down. On July 22, 2019, Mr. Jones fell and suffered an injury. As a result of his injury,

activities such as standing, walking, and sitting are painful. He has repeatedly requested both a

wheelchair and pain medication. His request for a wheelchair was denied, although he was provided

with a walker. And, although he was provided with a prescription for pain medication, Mr. Jones
alleges that the defendants will not fill the prescription.1 Mr. Jones has sued Wexford Medical Services,

the Indiana Department of Correction, Dr. Liaw, and P. Sonnenberg. He seeks to enjoin the

defendants from continuing to deny him care for his serious medical condition, and he asks for an

evaluation by an independent doctor as soon as possible.

        As an initial matter, the IDOC is a state agency and is immune from suit under the Eleventh

Amendment. Wynn v. Southward, 251 F.3d 588, 592 (7th Cir. 2001). There are three exceptions to

Eleventh Amendment immunity: (1) suits directly against the State based on a cause of action where

Congress has abrogated the State’s immunity from suit; (2) suits directly against the State if the State

waived its sovereign immunity; and (3) suits against a state official seeking prospective equitable relief

for ongoing violations of federal law. MCI Telecommunications Corp. v. Ill. Commerce Comm’n, 183 F.3d

558, 563 (7th Cir. 1999). None of these exceptions applies here, so Mr. Jones cannot state a claim

against the IDOC.

        Mr. Jones has also named Wexford as a defendant. Wexford is the private company that

provided medical care at the prison. Mr. Jones attempts to hold the company liable because it employs

the medical staff. However, there is no general respondeat superior liability under 42 U.S.C. § 1983. Chavez

v. Illinois State Police, 251 F.3d 612, 651 (7th Cir. 2001); see also Johnson v. Dossey, 515 F.3d 778, 782 (7th

Cir. 2008) (“a private corporation is not vicariously liable under § 1983 for its employees' deprivations

of others’ civil rights”). Because Mr. Jones’s complaint against Wexford appears to be based only on

Wexford’s medical staff’s poor decisions in connection with his care, he has not stated a claim against

Wexford.



1 According to documents submitted with the preliminary injunction motion, Naproxen was prescribed, but
Mr. Jones was told that refills should be purchased from the commissary. The Constitution does not require
free medical care. Poole v. Isaacs, 703 F.3d 1024, 1027 (7th Cir. 2012). The ledger submitted to the court with
Mr. Jones’s in forma pauperis petition suggests that he has funds available to purchase Naproxen if it is needed.
To extent that Mr. Jones is alleging that Naproxen has not been provided free of charge, he cannot state a
claim.


                                                       2
        Under the Eighth Amendment, inmates are entitled to constitutionally adequate medical

care. Estelle v. Gamble, 429 U.S. 97, 104 (1976). In medical cases, the Eighth Amendment test is

expressed in terms of whether the defendant was deliberately indifferent to the plaintiff’s serious

medical need. Id. A medical need is “serious” if it is “one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person would easily recognize the

necessity for a doctor’s attention.” Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005). “[C]onduct is

deliberately indifferent when the official has acted in an intentional or criminally reckless manner, i.e.,

the defendant must have known that the plaintiff was at serious risk of being harmed and decided not

to do anything to prevent that harm from occurring even though he could have easily done so.” Board

v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005) (quotation marks, brackets, and citation omitted).

        “For a medical professional to be liable for deliberate indifference to an inmate’s medical

needs, he must make a decision that represents such a substantial departure from accepted professional

judgment, practice, or standards, as to demonstrate that the person responsible actually did not base

the decision on such a judgment.” Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008) (quotation marks

and citations omitted). Inmates are “not entitled to demand specific care [nor] entitled to the best care

possible.” Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997). A mere disagreement with medical

professionals about the appropriate course of treatment does not establish deliberate indifference, nor

does negligence or even medical malpractice. Arnett v. Webster, 658 F.3d 742, 751 (7th Cir. 2011). Even

incompetence does not state a claim for deliberate indifference. Minix v. Canarecci, 597 F.3d 824, 831-

32 (7th Cir. 2010). Still, a delay in providing treatment can constitute deliberate indifference when it

causes unnecessary pain or suffering. Arnett, 658 F.3d at 752-53; Grieveson v. Anderson, 538 F.3d 763,

779 (7th Cir. 2008).

        Mr. Jones has named Dr. Liaw and P. Sonnenberg as defendants. However, because he has

exclusively requested injunctive relief, the warden of the facility where he currently resides is the



                                                    3
proper defendant. See Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011) (“the warden . . . is a

proper defendant [for] injunctive relief [and is] responsible for ensuring that any injunctive relief is

carried out”). That said, the court will construe Mr. Jones’s allegations as a claim against the Warden

of the Westville Correctional Facility rather than Dr. Liaw and P. Sonnenberg, and the clerk will be

directed to edit the docket accordingly.

       Mr. Jones has alleged that, although he has received some medical care for injuries, the care

he has received has been insufficient to control his pain, and his attempts to obtain additional care

have been largely ignored. Accordingly, the court finds that Mr. Jones has stated a claim against the

Warden of the Westville Correctional Facility in his official capacity for injunctive relief to receive

constitutionally adequate medical treatment for pain related to his July 22, 2019 fall. The Warden is

also the proper party to respond to the motion for preliminary injunction.

       For these reasons, the court:

       (1) DIRECTS the clerk to separately docket a copy of the motion for preliminary injunction

(ECF 2) as a complaint;

       (2) DIRECTS the clerk to add the Warden of the Westville Correctional Facility in his official

capacity as a defendant;

       (3) GRANTS Jason Jones leave to proceed against the Warden of the Westville Correctional

Facility in his official capacity for injunctive relief to provide him with constitutionally adequate

medical care for pain related to his July 22, 2019, fall, as required by the Eighth Amendment;

       (4) DISMISSES the Indiana Department of Correction, Wexford Medical Services, Dr. Liaw,

and P. Sonnenberg;

       (5) DISMISSES all other claims;

       (6) DIRECTS the clerk and the United States Marshals Service to issue and serve process on

the Warden of the Westville Correctional Facility at the Indiana Department of Correction with a copy



                                                   4
of this order, the motion for preliminary injunction (ECF 1), and the complaint as required by 28

U.S.C. § 1915(d);

       (7) ORDERS the Warden of the Westville Correctional Facility to file and serve by October

4, 2019 a response to the motion for preliminary injunction (ECF 1) with a sworn statement (and

supporting medical documentation as necessary) explaining how Jason Jones is receiving

constitutionally adequate medical care for his pain following his July 22, 2019 fall, as required by the

Eighth Amendment; and

       (8) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), the Warden of the Westville Correctional

Facility to respond to the complaint, as provided for in the Federal Rules of Civil Procedure and N.D.

Ind. L.R. 10-1(b), only to the claim for which Jason Jones, has been granted leave to proceed in this

screening order.

       SO ORDERED.

       September 19, 2019                              s/ Damon R. Leichty
                                                       Judge, United States District Court




                                                   5
